99¢ Only Stores 4000 Union Pacific Avenue City of Commerce, CA90023 Phone:(323) 980-8145 Fax:(323) 980-8160 www.99only.com March 3, 2011 Mr. Andrew D. Mew Accounting Branch Chief Division of Corporation Finance United States Securities and Exchange Commission Washington, D.C. 20549-7010 Re: 99 Cents Only Stores (the “Company”) Form 10-K for the Fiscal Year Ended March 27, 2010 Filed May 27, 2010 Definitive Proxy Statement on Schedule 14A Filed July 26, 2010 File No. 001-11735 Dear Mr. Mew: We are in receipt of your letter dated February 3, 2011 with respect to the above referenced Form 10-K and Schedule 14A.For ease of reference, we have set forth your comments and our responses to those comments below. Where a comment requests additional disclosures to be included, we have included in our responses below our proposed revised disclosures. Form 10-K for the Fiscal Year ended March 27, 2010 Item 6.Selected Financial Data, page 23 1.We note your disclosure in footnote (b) that the change in comparable store sales compares net sales for all stores open at least 15 months.Please explain to us and clarify your disclosures on how you handle stores relocated or renovated in the comparable store sales calculation during the period. Company’s response: The Company normally does not relocate stores or close them if renovations are taking place. In a rare situation where a store is relocated, or closed and later re-opened at the same location, the relocated or re-opened store is considered a new store for any comparable store sales analysis, and would only be included in the comparable store sales analysis once it has been open, or re-opened, for 15 months. We will revise this footnote in future filings to clarify our disclosures regarding our treatment of relocated stores, as well as stores that are closed and later re-opened. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 25 Critical Accounting Policies and Estimates, page 25 2.We note your inventory balance has increased by approximately $19.3 million from fiscal year 2009 while the number of operating stores hasremained relatively constant during the same period.In this regard, please explain to us and disclose in future filings the reasons or the underlying factors behind the increase in your inventory.Please also tell us and disclose how frequently you perform physical inventories at your retail stores and how you determine inventory valuation reserves for excess and obsolete inventory. Company’s response: To obtain inventory at attractive prices, the Company takes advantage of large volume purchases, closeouts and other similar purchase opportunities.As such, the Company’s inventory fluctuates from period to period and the inventory balances vary based on the timing and availability of such opportunities.For example, the Company’s inventory was $177.9 million for the period ended December 26, 2009, $138.2 million for the period ended March 29, 2008 and $171.6 million for the period ended June 30, 2007. Physical inventories are taken at each of the Company’s retail stores at least once a year by an independent inventory service company.Additional store level physical inventories are taken by the service company from time to time based on a particular store’s performance and/or book inventory balance.The Company also performs inventory reviews and analysis on a quarterly basis for both warehouse and store inventory to determine inventory valuation allowances for excess and obsolete inventory.Our policy is to analyze all items held in inventory that would not be sold through at current sales rates over a twenty-four month period to determine what merchandise should be reserved for as excess and obsolete.The Company also discloses the amount of inventory value for any inventory which the Company believes is not excessive or obsolete but which it expects to sell over a period that exceeds twelve months in its Note 1, Basis of Presentation and Summary of Significant Accounting Policies in its Annual Reports on Form 10-K. We will revise our disclosure in future filings to explain the reasons or underlying factors behind increases in our inventory unrelated to growth in the number of stores, and to disclose how frequently we perform physical inventories at our retail stores and how we determine inventory valuation reserves for excess and obsolete inventory. Item 8.Financial Statements and Supplementary Data, page 38 Notes to Consolidated Financial Statements Note 1.Basis of Presentation and Summary of Significant Accounting Policies, page 44 3.We note your disclosure on page 28 that you have various arrangements whereby you receive discounts, allowances and rebates from your vendors and suppliers.Please tell us, with a view toward expanded disclosure, whether such credits are based upon milestone achievements such as volume or sales of the vendors’ products.If so, please clarify in your disclosure whether you recognize these rates when the milestones are achieved or if you accrue for the reimbursements based on estimates.If you apply the accrual method, please tell us the factors you considered in determining the estimates.Refer to paragraphs 7 to 9 of FASB ASC 605-50-25.To the extent material, please also expand your disclosure in management’s discussion and analysis to provide a discussion of the estimates accordingly. Company’s response: The Company receives various forms of consideration from our vendors such as cash discounts, allowances and rebates. These consist primarily of cash discounts for satisfying early payment terms which are recognized when payment is made, although the Company also receives other vendor incentives based upon milestone achievements such as reaching certain volume of purchases of the vendors’ products.The Company has determined that these other vendor incentives cannot be reasonably estimated and recorded on a systematic and rational basis.Therefore, these other vendor incentives are included as a reduction of cost of sales when contractual milestones are reached in accordance with FASB ASC 605-50-25. In addition, the Company analyses its inventory levels and related cash discounts received to arrive at a value for cash discounts to be included in the inventory balance. We have drafted the following revision of Management’s Discussion and Analysis of Financial Condition and Results of Operationsand of Note 1, Basis of Presentation and Summary of Significant Accounting Policies from the Company’s Annual Report on Form 10-K for the fiscal year ended March 27, 2010 (“Fiscal Year 2010 Form 10-K”) (with additional, responsive language in bold and italics) below as an example of our proposed additional disclosure in this regard. We will provide similar additional language in our future filings. Cost of sales includes the cost of inventory, freight in, inter-state warehouse transportation costs, inventory shrinkage (obsolescence, spoilage and shrink), and is net of discounts and allowances.Cash discounts for satisfying early payment terms are recognized when payment is made, and allowances and rebates based upon milestone achievements such as reaching a certain volume of purchases of a vendor’s products are included as a reduction of cost of sales when such contractual milestones are reached in accordance with FASB ASC 605-50-25.In addition, the Company analyses its inventory levels and related cash discounts received to arrive at a value for cash discounts to be included in the inventory balance. The Company does not include purchasing, receiving, distribution, warehouse costs and transportation to and from stores in its cost of sales, which totaled $66.3 million, $74.1 million and $72.1 million as of fiscal 2010, 2009 and 2008, respectively.Due to this classification, the Company's gross profit rates may not be comparable to those of other retailers that include costs related to their distribution network in cost of sales. Note 10. Texas Market, pages 65 and 66 4.We note your disclosure of the exit plan approved by the Board of Directors relating to the Texas retail store operations during fiscal 2009 and subsequent partial reversal by the Board of Directors of the decision based on improved performance of certain retail stores in Texas.Please provide us and revise your note disclosure to provide all of the disclosures as required by FASB ASC 420-10-50 for all periods presented. Company’s response: Although the data in regards to the closing of some of the Company’s Texas stores was presented in detail in a narrative format within our footnote disclosure, in our future filings, we will include such information in a tabular format in accordance with ASC 420-10-50 for all periods presented, an example of which (based on our disclosure in our Fiscal Year 2010 Form 10-K) is presented below: (in thousands) Leasehold Asset Impairment Severance Pay Lease Termination Cost Total Charges $ Cash Payments - ) - ) Non-Cash Reductions ) - - ) Remaining Obligations as of 03/28/09 - - Accretion Expenses - - Cash Payments - - ) ) Remaining Obligations as of 03/27/10 $
